IN THE DISTRICT COURT OF APPEAL
MARGARET              CONKLIN-       FIRST DISTRICT, STATE OF FLORIDA
PETERS  AND           MICHAEL
PETERS,                              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellants,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-336

WELLS FARGO BANK, N.A.,

      Appellee.


_____________________________/

Opinion filed January 3, 2017.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis, III, Judge.

Margaret Conklin-Peters and Michael Peters, pro se, Appellants.

Kimberly S. Mello and Laura J. Bassini of Greenberg Traurig, P.A., Tampa; Michele
L. Stocker, Greenberg Traurig, P.A., Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.